                                                                                     Case 2:17-cv-01491-RFB-BNW Document 58 Filed 03/09/20 Page 1 of 3



                                                                                 1 Brooke A. Bohlke
                                                                                   Nevada Bar No. 9374
                                                                                 2 Analise N. M. Tilton
                                                                                   Nevada Bar No. 13185
                                                                                 3 Marian L Massey
                                                                                   Nevada Bar No. 14579
                                                                                 4 Wood, Smith, Henning & Berman LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 5 Las Vegas, Nevada 89128-9020
                                                                                   Telephone: 702 251 4100
                                                                                 6 Facsimile: 702 251 5405
                                                                                   bbohlke@wshblaw.com
                                                                                 7 atilton@wshblaw.com
                                                                                   mmassey@wshblaw.com
                                                                                 8
                                                                                   Attorneys for Defendant,
                                                                                 9 MV TRANSPORTATION, INC.

                                                                                10                                     UNITED STATES DISTRICT COURT
                                                                                11                                            DISTRICT OF NEVADA
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 TONIE ROBINSON, individually,                           Case No. 2:17-cv-01491-RFB-BNW
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                     Plaintiff,                          MOTION TO REMOVE ATTORNEY
                                                Attorneys at Law




                                                                                                                                           FROM SERVICE LIST
                                                                                14            v.
                                                                                                                                           Trial Date:        None Set
                                                                                15 MV TRANSPORTATION, INC.; DOE BUS
                                                                                   OPERATOR; DOE BUS DRIVER; DOES I-
                                                                                16 X, and ROE CORPORATIONS I-X, inclusive,

                                                                                17                     Defendants.

                                                                                18
                                                                                19            Defendant, MV TRANSPORTATION, INC. ("Defendant"), by and through its attorneys of
                                                                                20 record, Brooke A. Bohlke, Esq.; Analise N. M. Tilton, Esq.; and Marian L. Massey, Esq. of Wood,

                                                                                21 Smith, Henning & Berman, LLP, hereby request that Janice M. Michaels, Esq. be removed from the

                                                                                22 list of counsel to be noticed.

                                                                                23 / / /

                                                                                24 / / /

                                                                                25 / / /

                                                                                26 / / /

                                                                                27 / / /

                                                                                28 / / /

                                                                                     LEGAL:10640-0209/14013672.1                                       Case No. 2:17-cv-01491-RFB-BNW
                                                                                                                   MOTION TO REMOVE ATTORNEY FROM SERVICE LIST
                                                                                     Case 2:17-cv-01491-RFB-BNW Document 58 Filed 03/09/20 Page 2 of 3



                                                                                 1            Janice M. Michaels, Esq. is no longer working on this case. Given the continuing appearance

                                                                                 2 of this Firm's attorneys on behalf of Defendant, no party will be prejudiced by the Counsel's

                                                                                 3 withdrawal.

                                                                                 4 DATED: March 9, 2020                            WOOD, SMITH, HENNING & BERMAN LLP

                                                                                 5

                                                                                 6                                                           /S/ Brooke A. Bohlke
                                                                                                                                   By:
                                                                                 7                                                            BROOKE A. BOHLKE
                                                                                                                                              ANALISE N. M. TILTON
                                                                                 8                                                            MARIAN L. MASSEY
                                                                                                                                   Attorneys for Defendant,
                                                                                 9
                                                                                                                                   MV TRANSPORTATION, INC.
                                                                                10      IT IS SO ORDERED
                                                                                11
                                                                                        DATED: March 10, 2020
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14
                                                                                        __________________________________________________
                                                                                15      BRENDA WEKSLER
                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10640-0209/14013672.1                       -2-             Case No. 2:17-cv-01491-RFB-BNW
                                                                                                                   MOTION TO REMOVE ATTORNEY FROM SERVICE LIST
                                                                                     Case 2:17-cv-01491-RFB-BNW Document 58 Filed 03/09/20 Page 3 of 3



                                                                                 1                                         CERTIFICATE OF SERVICE
                                                                                 2            I hereby certify that on this 9th day of March, 2020, a true and correct copy of MOTION
                                                                                 3 TO REMOVE ATTORNEY FROM SERVICE LIST was served via the United States District

                                                                                 4 Court CM/ECF system on all parties or persons requiring notice.

                                                                                 5

                                                                                 6                                                By     /s/ Raeann M. Todd

                                                                                 7                                                     Raeann M. Todd, an Employee of
                                                                                                                                       WOOD, SMITH, HENNING & BERMAN LLP
                                                                                 8

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10640-0209/14013672.1                       -3-             Case No. 2:17-cv-01491-RFB-BNW
                                                                                                                   MOTION TO REMOVE ATTORNEY FROM SERVICE LIST
